Citation Nr: 1214268	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for metastatic squamous cell carcinoma of the left extremity, to include as due to herbicide exposure, and for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her niece
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1975.  The Veteran died in December 2007, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the appellant testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The Board notes that additional evidence was forwarded to the RO in February 2012.  The appellant has waived initial RO consideration of the new evidence submitted in conjunction with her claim.  38 C.F.R. § 20.1304 (c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In this case, the Veteran died in December 2007.  According to the death certificate of record, the Veteran's immediate cause of death was metastatic squamous cell carcinoma of the left extremity.  At the January 2012 Board hearing, the appellant testified that the Veteran died from lung cancer associated with his in-service Agent Orange exposure.  See Board hearing transcript, p. 9.  The appellant contends that the Veteran's cause of death is related to his military service.  

At the time of the Veteran's death, service connection was in effect for the following disabilities: status post incomplete dislocation of the right acromioclavicular joint with chronic tingling and numbness of the right ulnar nerve distribution, evaluated as 10 percent disabling; simple fracture third metatarsal bone of the right foot, evaluated as 0 percent disabling; status post left Caldwell-Luc procedure with left sinusitis, evaluated as 0 percent disabling; scar, status post cyst removal of the left shin, evaluated as 0 percent disabling; laceration scar on the forehead over the right eye, evaluated as 0 percent disabling; and laceration scar of the right index (trigger) finger, evaluated as 0 percent disabling.  In a July 2011 rating decision, service connection for the purpose of entitlement to retroactive benefits was granted for arteriosclerotic heart disease, coronary artery disease with myocardial infarction, and status post percutaneous transluminal angioplasty, all associated with herbicide exposure.  A 30 percent disability evaluation was assigned for such disability from July 15, 1991 until the Veteran's untimely demise.  See the July 2011 rating decision.  

Review of the evidentiary record reveals that the Veteran was diagnosed with metastatic squamous cell carcinoma of the left axilla from an unknown primary site in October 2006.  In March 2007, the Veteran underwent a wide skin and soft tissue resection with en bloc radical left axillary adenectomy.  During the surgery, it was discovered that the cancer had spread to the main neurovascular structures of the left axilla.  As such, the planned surgery was deemed an ineffective treatment for the Veteran, and instead, a fore-quarter amputation of the left upper extremity was conducted in March 2007.  In May 2007, the Veteran underwent a restaging workup, and there was no evidence of any local or distant metastatic disease.  In September 2007, a second restaging evaluation was performed, and there were noted signs of a chest wall mass on the left side that was considered suspicious for a recurrent disease.  By November 2007, restaging evaluations showed a bulky local recurrence within the flap covering the postsurgical defect at the site of the left shoulder disarticulation extending between the ribs towards the paravertebral space and infiltrating the left T2-3 neural foramen, metastatic bilateral hilar lymphadenopathy, subcarinal lymphadenopathy, 2.4 centimeters of solitary mass in the right upper lobe, and all sites of the metastatic disease had doubled in size upon comparison to his initial stage evaluation in September 2007.  See August 2008 private medical statement.  In November 2007, the Veteran was admitted to a private hospice care facility with diagnoses of cancer of the axilla, status post left shoulder disarticulation, and cancer of the bilateral lungs and left chest wall.  See the November 2007 private initial summary narrative.  In December 2007, the Veteran died at the private hospice care facility, and the diagnosis upon discharge was lung cancer.  See the November 2007 and December 2007 private hospice treatment records.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  
It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

As previously mentioned, at the January 2012 Board hearing, the appellant testified that the "first" death certificate indicates that the Veteran died from squamous cell carcinoma.  She further added that a second death certificate shows that he died from lung cancer associated with Agent Orange exposure.  See the Board hearing transcript, p. 9.  Upon review of the record, there is no indication that the second or amended death certificate that the appellant referenced at the Board hearing has been associated with the claims file.  Thus, the Board finds that a remand is necessary in order to obtain an official copy of the purported amended death certificate.  

In addition, the RO should obtain a VA medical opinion which addresses the etiology of the cause of the Veteran's death.  While the Veteran's death certificate of record list the immediate cause of death as metastatic squamous cell carcinoma of the left extremity, the appellant contends that he died from lung cancer caused by Agent Orange exposure during his active duty service.  Furthermore, the November 2007 and December 2007 hospice records reflect that the Veteran died from lung cancer, and an August 2008 private medical physician stated that it is "possible" that the Veteran's malignancy was related to his previous Agent Orange exposure.  The Board acknowledges the March 2008 VA opinion, which concluded that the Veteran most likely had pulmonary metastases from squamous cell cancer of the skin; however, this opinion was rendered without review and consideration of the Veteran's final treatment records.  Ultimately, it is unclear as to whether the Veteran's lung cancer was considered the primary site, or whether it had spread from another site.  See VAOPOGCPREC 19-97 (Metastasis is defined as the transfer of a disease from one organ or part to another not directly connected with it.) (See Dorland's Illustrated Medical Dictionary 1023 (28th ed. 1994)).  Therefore, under the circumstances of this case, a VA opinion regarding whether the cause of the Veteran's death is related to service or any service-connected disability must be obtained.  See 38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, as to the appellant's remaining claim for service connection for metastatic squamous cell carcinoma of the left extremity, to include as due to herbicide exposure, and for the purpose of accrued benefits, the Board notes that it must be held in abeyance, as it is inextricably intertwined with the claim for service connection for cause of the Veteran's death.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, this claim cannot be adjudicated at the present time.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian and obtain from the State of Louisiana the Veteran's current death certificate, to ascertain if the Veteran's death certificate has been revised to indicate that the cause of death is lung cancer due to Agent Orange exposure.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.  

2.  Refer the appellant's claim to a VA oncologist to render the appropriate medical opinion.  The claims file (with a copy of this remand) must be furnished to the VA examiner in conjunction with the opinion.  The VA examiner should indicate that the claims file was reviewed.  The VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that (1) the cause of the Veteran's death was etiologically related to his period of active service or (2) a service-connected disability (listed in page three of the remand) contributed substantially or materially to cause the Veteran's death, to include whether any medication prescribed for a service-connected disability contributed to the Veteran's death.  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's lung cancer was a primary site of cancer or was a secondary site, metastasizing from the Veteran's left axilla.  The examiner should specifically comment on the March 2008 VA medical opinion, August 2008 private medical statement, and the November 2007 and December 2007 private hospice records.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative must be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


